Exhibit 10.01

EMPLOYMENT AGREEMENT

This Agreement is made as of June 12, 2013, by and between Entercom
Communications Corp., a Pennsylvania corporation (hereinafter referred to as the
“Company” or “we”), and Louise C. Kramer (hereinafter referred to as “Employee”
or “you”).

The Company shall continue to employ Employee and Employee hereby accepts
continued employment with the Company upon the terms, conditions and provisions
of this Agreement as set forth below.

1. Term. The initial term of this Agreement shall commence on April 1, 2013 and
continue through March 30, 2016, subject to termination or extension as provided
herein. This Agreement shall automatically renew from year to year thereafter,
unless either party gives at least 120 days prior written notice of its election
to either terminate or to renegotiate the terms of this Agreement at the end of
the initial term or any then current renewal term.

2. Salary and Benefits. You will be paid a salary as follows:

a. For the period from April 1, 2013 to March 31, 2014, you will be paid, on a
semi-monthly basis, an annualized salary of $500,000.

b. Commencing April 1, 2014 and each April 1 thereafter, your salary shall be
increased by three percent (3%).

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

In addition, you will be eligible to participate in the Company’s 401(k) Plan
and you will be provided with coverage under the Company’s employee benefit
insurance plans and any other benefits generally available to officers of the
Company on the same terms as generally offered to officers of the Company.

3. Annual Incentive Bonus. You will be eligible for a cash bonus with a target
amount of $250,000 annually. The actual amount of such bonus will be determined
in the sole discretion of the Company. The Company may adjust the manner in
which you earn incentive compensation, the metrics under which performance might
be judgment and/or the timing of payments, e.g., quarterly versus annually. Any
bonuses earned will be paid no later than the last day of the second month
following the applicable time period in question (i.e., quarter / year). In the
event of a termination by the Company prior to last day of any applicable period
(i.e., quarter / year), the Company shall determine in its sole discretion
whether to pay a pro-rata bonus for such period. Your incentive compensation for
calendar year 2013 is attached hereto.

4. Car Allowance. You will receive a monthly car allowance of $900 per month for
each month that this Agreement is in effect.

 

1



--------------------------------------------------------------------------------

5. Equity Grant. You will be awarded 25,000 shares of restricted stock of
Entercom Communications Corp pursuant to the Entercom Equity Compensation Plan,
and subject to the terms and conditions memorialized in a grant instrument
approved by the Compensation Committee of Entercom Communication Corp.’s Board
of Directors. This award will vest 50% after the second year, 25% after the
third year and 25% after the fourth year of employment hereunder. In addition,
you will be entitled to future grants of restricted stock and stock options at
the discretion of the Company. The terms of any such grants shall be set forth
in a grant instrument in the form approved by the Compensation Committee of
Entercom Communications Corp.

6. Future Equity Grants. You will be entitled to future grants of restricted
stock and stock options at the discretion of the Chief Executive Officer of the
Company and the Compensation Committee of Entercom Communications Corp. The
terms of any such grants shall be set forth in a grant instrument in the form
approved by the Compensation Committee of Entercom Communications Corp.

7. Duties. As Station Group President of the Company you will be responsible for
the general management and supervision of the Company’s radio market operations
and discharge such other duties as may from time to time be assigned by the
Board of Directors or the CEO. In addition, you will oversee various corporate
staff functions as designated by the Company’s CEO and will be responsible for
facilitating the effective coordination and integration of the various
activities of relevant functions of the corporate staff and local markets to
help facilitate meeting and exceeding the Company’s business goals. You agree
that you will devote your full time and best efforts to the Company’s business
and will not accept any outside employment without the prior written consent of
the CEO of the Company.

8. Termination. This Agreement may be terminated during the initial term or any
renewal term as follows:

a. The Company may terminate this Agreement at any time for Cause and without
further obligation hereunder. For purposes of this Agreement, “Cause” shall
include the following (as determined by the Company in its reasonable
discretion): (i) Employee has engaged in fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course her employment or service;
(ii) Employee has breached any material provision of this Agreement including
without limitation any covenant against competition or solicitation of the
Company’s employees or key advisors; or (iii) Employee has disclosed trade
secrets or confidentiality information of the Company to persons not entitled to
receive such information.

 

2



--------------------------------------------------------------------------------

b. The Company may terminate this Agreement at any time for its convenience and
without Cause. In the event of a termination of this Agreement by the Company
without Cause, subject to the conditions set forth below, the Company shall be
obligated to (i) beginning with the first payroll period following the sixtieth
(60th) day following your termination, continue to pay you the salary and auto
allowance in accordance with the Company’s regular payroll practices for one
(1) year from the date of such termination, provided, however, that the initial
payment shall include salary and auto allowance amounts for all payroll periods
from the date of termination through the date of such initial payment; and
(ii) provide that all grants of equity made through the effective date of such
termination will continue to vest through the period ending on the one (1) year
anniversary of such termination, as if you had remained employed hereunder
through that date. Such continued payments and vesting of equity are expressly
conditioned on: (i) your agreeing to a general release in form satisfactory to
the Company releasing the Company and its affiliated entities and all of their
officers, directors, employees and agents from any and all claims or liabilities
arising out of your employment and/or the termination of employment and such
release becoming effective prior to the sixtieth (60th) day following the date
of your termination of employment, and (ii) your full compliance with the
restrictive covenants contained in Section 8 hereof. i.e., if you violate any of
the restrictive covenants contained in Section 8 hereof, any unvested equity
grants and undelivered shares of unrestricted stock will be forfeited. Any
payments made under this Section 7.b incident to a termination of employment
shall be in lieu of and in satisfaction of all claims for severance, payment in
lieu of notice or other compensation which may otherwise arise upon termination
of employment with the Company except for salary and auto allowance earned
through the date of termination and payment of earned but unused vacation in
accordance with Company policy then in existence.

c. You may terminate this Agreement for “Good Reason” upon written notice to the
Company within thirty (30) days of the occurrence of any of the events set forth
below as “Good Reason,” in which case the Company shall be treated as having
terminated your employment hereunder without Cause. “Good Reason” means:

(i) the assignment to you of any duties inconsistent in any material respect
with your position (including status, offices and titles), authority, duties or
responsibilities which remains uncured thirty (30) days after receipt of notice
thereof given by you or any other action by the Company which results in a
material diminishment in such position, authority, duties or responsibilities,
and which remains uncured thirty (30) days after receipt of notice thereof given
by you; or

(ii) any material breach by the Company in performing its obligations hereunder
and which remains uncured thirty (30) days after receipt of notice thereof given
by you.

d. If this Agreement terminates as of March 30, 2016 or any March 30 thereafter,
due to a notice pursuant to Section 1 hereof and Company makes you an offer to
continue your employment for a period of at least one year with a salary and
bonus package which is equal to or greater than your then current salary and
Annual Incentive Bonus package (a “Qualified Offer”), it shall not be deemed a
termination by the Company and there shall be no payment of severance or
continuation of salary payments or vesting of equity grants thereafter. In the
event of such a termination where the Company has not made a Qualified Offer,
then the Company shall be obligated, beginning with the first payroll period
following the sixtieth (60th) day following your termination, to continue to pay
you the salary and auto allowance in accordance with the Company’s regular
payroll practices for a period of one (1) year from the date of such
termination; provided, however, that the initial payment shall include salary
and auto allowance amounts for all payroll periods from the date of termination
through the date of such initial payment. Any continued employment pursuant to a
Qualified Offer or any alternative thereto agreed to by the parties shall be
deemed an extension of the term and the provisions of this Agreement shall
continue in full force and effect, except to the extent modified by the
Qualified Offer or any alternative thereto agreed to by the parties.

 

3



--------------------------------------------------------------------------------

9. Restrictive Covenants. You agree to the following restrictive covenants:

a. Non-Competition. It is understood and agreed that so long as you are employed
by the Company and for a period of twelve (12) months thereafter you will not
directly or indirectly, provide any service either as an employee, employer,
consultant, contractor, agent, principal, partner, substantial stockholder,
corporate officer or director of or for any Radio Company that serves any
portion of the United States. For this purpose a “Radio Company” is any company
that, as a material part of its business, which competes in any material manner
with the then present or planned business activities of the Company, which shall
mean a business initiative materially discussed by the Board of Directors or
which is currently under material consideration by the Board of Directors or
which has been approved by the Board of Directors which shall include
specifically but limited to the distribution of audio entertainment products
(e.g., terrestrial radio, satellite radio, wireless/mobile radio and internet
radio). If you are employed by a company with a non-material radio business, you
agree that you will not perform any services for that radio business during such
twelve (12) month period.

b. Non-Solicitation. In addition it is understood and agreed that for the twelve
(12) month year period following any termination of your employment with the
Company you will not, without the express prior written permission of the
Company, employ under your direct supervision, offer to employ, counsel a third
party to employ, or participate in any manner in the recommendation, recruitment
or solicitation of the employment of any person who was an employee of the
Company on the date of the termination of your employment or at any time within
the 90 days prior thereto.

c. You agree that a material portion of the covenants of the Company contained
in this Agreement and of the compensation, including any bonuses set forth
herein, benefits and training that you will receive hereunder are consideration
for the restrictions contained in this Section 8. In the event you violate the
restrictive covenants set forth in this Section 9, it is agreed that the time
period for which the restrictive covenant so violated is applicable shall be
extended for a period of one (1) year from the date you cease such violation.
You acknowledge that any violation of the provisions set forth in this Section 8
may cause irreparable harm to the Company. You, therefore, expressly agree that
the Company, in addition to any other rights or remedies which it may possess,
shall be entitled to injunctive and other equitable relief to prevent a breach
of these restrictions.

10. Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, financial and programming practices and data, all
of which you agree will be held in the strictest confidence at all times. All
copyright, trademark and/or other intellectual property rights of any kind
developed during the term of this Agreement and relating to or useful in the
Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of the Employee’s rights in such Works to the
Company and waives any and all moral rights the Employee may have in such Works.
Employee’s obligations under this Section 9 shall survive the expiration or
termination of this Agreement.

 

4



--------------------------------------------------------------------------------

11. No Restrictions. In making this Agreement you represent and warrant that you
are free to enter into and perform this Agreement and are not and will not be
under any disability, restriction or prohibition, contractual or otherwise, with
respect to (a) your right to execute this Agreement; (b) your right to make the
covenants contained herein; and (c) your right to fully perform each and every
term and obligation hereunder. You further agree not to do or attempt to do, or
suffer to be done, during or after the term hereof, any act in derogation of or
inconsistent with the obligations under this Agreement.

12. Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral, except as
specifically set forth herein. Each party agrees to pay reasonable attorney’s
fees and costs incurred by the other if the other party is successful in
enforcing its rights under this Agreement in any court action, arbitration or
other proceeding. This Agreement may not be modified or amended except by
written instrument duly executed by each of the parties. A waiver by either
party of any term or condition of this Agreement or the breach thereof shall not
be deemed to constitute a waiver of any other term or condition of this
Agreement or of any subsequent breach of any term or condition hereof.

13. Section 409A.

(a) Notwithstanding any provision to the contrary in the Agreement, in order to
be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”).

(b) Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), then to the extent delayed commencement of any
portion of the termination benefits to which you are entitled under the
Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of your termination benefits
shall not be provided to you prior to the earlier of (i) the expiration of the
six-month period measured from the date of the your Separation from Service with
the Company or (ii) the date of your death. Upon the earlier of such dates, all
payments deferred pursuant to this Section shall be paid in a lump sum to you,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. The determination of whether you are a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of your
Separation from Service shall made by the Company in accordance with the terms
of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treas. Reg. Section 1.409A-1(i) and any successor provision
thereto). Notwithstanding the foregoing or any other provisions of the
Agreement, you and the Company agree that, for purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a right to receive a
series separate and distinct payments of compensation for purposes of applying
the Section 409A of the Code.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date first written above.

 

Louise C. Kramer

/s/ Louise C. Kramer

Date: 6/12/2013 Entercom Communications Corp.

/s/ David J. Field

David J. Field President and Chief Executive Officer Date: 6/17/2013

 

6



--------------------------------------------------------------------------------

M  E  M  O  R  A  N  D  U  M

 

TO: Louise C. Kramer

 

FROM:   David Field

 

DATE:   June 12, 2013

 

RE: 2013 Incentive Compensation

 

 

Your target bonus amount for 2013 is $250,000 (“Total Target Amount”).
Two-thirds of the Total Target Amount will be governed by the “Quarterly Revenue
Bonus”, one-fourth of which shall be payable each quarter (it being understood
that the Company did not meet its quarterly revenue goal in the first quarter of
2013 and thus no bonus shall be payable for that quarter). The remaining third
will be governed by the “Annual MBO Bonus”.

1. Quarterly Revenue Bonus. Commencing with the second quarter 2013 and for each
full quarter in 2013 thereafter, you will be paid a quarterly bonus (“Quarterly
Revenue Bonus”) for each quarter in which the Company’s adjusted net Revenue
(“Revenue”) meets or exceeds the Revenue Goal set forth below. These bonuses are
not cumulative. You will be entitled to only the highest applicable single bonus
amount for any given quarter.

 

Quarter

   Percentage
Increase in
Revenue
Over Prior
Quarter     Quarterly
Bonus Paid  

2nd

     2 %    $ 13,888.89         3 %    $ 27,777.78         5 %    $ 41,666.67   

3rd

     2 %    $ 13,888.89         3 %    $ 27,777.78         5 %    $ 41,666.67   

4th

     1 %    $ 13,888.89         3 %    $ 27,777.78         5 %    $ 41,666.67   

 

7



--------------------------------------------------------------------------------

In addition, if you are employed through the last day of the calendar year and
Revenue for the complete calendar year meets or exceeds the annual Revenue Goals
set forth below as of the last day of the calendar year, then to the extent not
previously paid, you will be paid an additional amount so that your total
year-to-date payments under this paragraph 1 (including the payment for the
fourth quarter) equals the amounts set forth below.

 

Percentage Increase in Revenue Over Prior Year

   Total Annual
Bonus Paid
(including any
amounts
previously paid
as Quarterly
Revenue
Bonuses)  

2%

   $ 41,666.67   

3%

   $ 83,333.33   

5%

   $ 125,000.00   

2. Annual MBO Bonus. If you are employed through the last day of the calendar
year, you will be eligible for an annual Management by Objective (“MBO”) bonus
of up to $83,333. The amount of the MBO bonus will be determined in the
discretion of the Chief Executive Officer of the Company each year and will take
into account Employee’s achievement of objectives set by the Company, Employee’s
individual performance and the Company’s overall performance.

 

8